977 F.2d 573
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dale L. PRESLEY, Plaintiff-Appellant,v.J.R. LILLY, Chief Jailer, R.L. Fink, Jail Doctor,Defendants-Appellees.
No. 92-6528.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1992.Decided Sept. 28, 1992.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley, No. CA-92-272-5;  Charles H. Haden, II, Chief District Judge.
Dale L. Presley, appellant pro se.
S.D.W.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Dale L. Presley appeals from the district court's order dismissing his civil complaint as frivolous under 28 U.S.C. § 1915(d) (1988).   Our review of the record and the district court's opinion adopting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Presley v. Lilly, No. CA-92-272-5 (S.D.W.Va.)  (Apr. 28, 1992).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.